 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   JERRY DILLINGHAM,                                Case No. 1:18-cv-00579-LJO-EPG (PC)
10                Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
11         v.                                         MOTIONS
12   F. GARCIA, et al.,                               (ECF NOS. 1, 16, 17, 18, & 19)
13                Defendants.
14

15          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
17   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
18   Rule 302.
19          On November 28, 2018, Magistrate Judge Erica P. Grosjean entered findings and
20   recommendations, recommending that “[t]his case proceed on Plaintiff’s claims against
21   Defendant Garcia for conspiracy, retaliation in violation of the First Amendment, and excessive
22   force and failure to protect in violation of the Eighth Amendment,” and that “[a]ll other claims
23   and defendants be dismissed.” (ECF No. 17, p. 14).
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. Plaintiff filed objections to Judge Grosjean’s screening order and findings
26   and recommendations (ECF Nos. 16 & 20), as well as a motion for extension of time to file an
27

28

                                                     1
 1   amended complaint (ECF No. 18),1 motions for appointment of counsel and a guardian ad
 2   lidem (ECF No. 16 p. 8; ECF No. 19), and an amended complaint (ECF No. 20, pgs. 6-104).
 3            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 4   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 5   the Court finds the findings and recommendations to be supported by the record and proper
 6   analysis.
 7            As to Plaintiff’s motion for extension of time, motions for appointment of counsel, and
 8   motion for appointment of a guardian ad lidem, they will all be denied.
 9            Plaintiff’s motions for appointment of counsel will be denied because, while Plaintiff
10   alleges that he cannot adequately articulate his claims or prosecute this case, his current
11   complaint (which was allegedly drafted with the assistance of another inmate) appears to
12   adequately describe the claims Plaintiff is attempting to assert. Moreover, the Court has
13   reviewed the record in this case, and at this time the Court cannot make a determination that
14   Plaintiff is likely to succeed on the merits of his claims. Plaintiff is advised that he is not
15   precluded from renewing his motion for appointment of pro bono counsel at a later stage of the
16   proceedings
17            Plaintiff’s motion for appointment of a guardian ad litem will be denied without
18   prejudice because appointment of a guardian ad lidem is not necessary to protect Plaintiff’s
19   interests in this action at this time. Under Federal Rule of Civil Procedure 17(c)(2), “[t]he court
20   must appoint a guardian ad litem—or issue another appropriate order—to protect a minor or
21   incompetent person who is unrepresented in an action.” “Although the court has broad
22   discretion and need not appoint a guardian ad litem if it determines the person is or can be
23   otherwise adequately protected, it is under a legal obligation to consider whether the person is
24   adequately protected.” United States v. 30.64 Acres of Land, More or Less, Situated in
25   Klickitat Cty., State of Wash., 795 F.2d 796, 805 (9th Cir. 1986). If an “incompetent person is
26
              1
               In Plaintiff’s motion for extension of time, Plaintiff asks the Court to send him a copy of the motion
27   (because he was unable to make a copy). (ECF No. 18, p. 4). This request will be denied. The Court does not
     generally provide free copies of documents to parties. Moreover, it does not appear that Plaintiff needs a copy of
28   the motion in order to prosecute this case.

                                                              2
 1   unrepresented, the court should not enter a judgment which operates as a judgment on the
 2   merits without complying with Rule 17(c).” Krain v. Smallwood, 880 F.2d 1119, 1121 (9th
 3   Cir. 1989).
 4            Here, Plaintiff has not submitted substantial evidence of incompetence. At most,
 5   Plaintiff’s evidence shows that he has a low TABE score, and that he is in the disability
 6   placement program. Additionally, Plaintiff appears to be able to adequately describe the claims
 7   he is attempting to assert, although Plaintiff allegedly received assistance. He has also filed
 8   objections to Judge Grosjean’s findings and recommendations (which include case cites), and
 9   timely filed a motion for an extension of time.
10            Moreover, at this time, Plaintiff’s interests are adequately protected. All claims and
11   defendants being dismissed will be dismissed without prejudice. This protects Plaintiff’s
12   interests while also allowing the case to proceed.2
13            The Court notes that Plaintiff may renew his motion for appointment of a guardian ad
14   litem at a later stage in the proceedings. At that time the Court may hold a hearing to determine
15   if a guardian ad lidem should be appointed. Krain, 880 F.2d at 1121 (“The preferred procedure
16   when a substantial question exists regarding the mental competence of a party proceeding pro
17   se is for the district court to conduct a hearing to determine whether or not the party is
18   competent, so that a representative may be appointed if needed.”).
19            As to Plaintiff’s motion for extension of time to file a first amended complaint, it will
20   be denied, and the Court will not consider Plaintiff’s First Amended Complaint (which Plaintiff
21   filed without permission). To begin, Plaintiff did not file timely file his motion for extension of
22   time. On September 7, 2018, the Court gave Plaintiff thirty days to file an amended complaint,
23   if he so chose. (ECF No. 12). Even after being granted a thirty-day extension of time (ECF
24   No. 15), Plaintiff’s second request for an extension of time was still over a month late, and
25   Plaintiff did not adequately explain why he did not timely file his second request for an
26   extension of time. Moreover, the Court has reviewed Plaintiff’s proposed first amended
27
              2
                 Note that Judge Grosjean will consider appointing counsel for the limited purpose of assisting Plaintiff
28   at a settlement conference at the appropriate time.

                                                               3
 1   complaint, and it appears to suffer from most of the same defects as the original complaint.
 2           While the Court is denying Plaintiff’s motion for extension of time, the Court notes that
 3   Plaintiff is not precluded from filing a motion for leave to file an amended complaint at a later
 4   time.
 5           Accordingly, based on the foregoing, THE COURT HEREBY ORDERS that:
 6           1.     The findings and recommendations issued by the magistrate judge on November
 7                  28, 2018, are ADOPTED in full;
 8           2.     This action proceed on Plaintiff’s original complaint (ECF No. 1), on Plaintiff’s
 9                  claims against Defendant Garcia for conspiracy, retaliation in violation of the
10                  First Amendment, and excessive force and failure to protect in violation of the
11                  Eighth Amendment;
12           3.     All other claims and defendants are DISMISSED, without prejudice;
13           4.     Plaintiff’s motions for appointment of counsel are DENIED, without prejudice;
14           5.     Plaintiff’s motion for appointment of a guardian ad lidem is DENIED, without
15                  prejudice;
16           6.     Plaintiff’s motion for an extension of time to file a first amended complaint is
17                  DENIED;
18           7.     The Clerk of Court is DIRECTED to reflect the dismissal of all defendants,
19                  except defendant F. Garcia, on the Court’s docket; and
20           8.     This case is referred back to the magistrate judge for further proceedings.
21
     IT IS SO ORDERED.
22

23      Dated:     January 10, 2019                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

26

27

28

                                                     4
